          Case 3:21-cv-01028-CSH Document 5 Filed 08/05/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT



 WAYNE DEVONE WILLIAMS, JR.,
                                                                   Civil Action No.
                 Petitioner,
                                                                3:21 - cv - 1028 (CSH)

  v.

 UNITED STATES OF AMERICA,                                          AUGUST 5, 2021

                 Respondent.



                                    ORDER OF TRANSFER

HAIGHT, Senior District Judge:

                                                  I.

       On July 16, 2021, pro se petitioner Wayne Devone Williams, Jr. initiated this action by filing

an application for writ of habeas corpus in the Eastern District of North Carolina, Western Division.

See United States v. Williams, 5:21-HC-02155-FL (E.D.N.C.), Doc. 1. At the time of filing, Williams

was, and remains at present, a federal inmate, incarcerated at the Federal Correctional Institution

(“F.C.I.”) Danbury in Danbury, Connecticut, serving a 102-month sentence imposed by District

Judge James C. Dever, III, of the Eastern District of North Carolina. The charges giving rise to that

conviction were conspiracy to distribute and possess ,with intent to distribute, controlled substances

(cocaine, fentanyl, and heroin) under 21 U.S.C. §§ 846 and 841(b)(1)(A). See United States v.

Williams, 5:17-cr-00388-D-1 (E.D.N.C.), Doc. 75 (“Judgment,” dated 7/25/2019). According to

Williams, he accepted a plea deal with the advice of his counsel, William Woodward Webb, Jr.


                                                  1
           Case 3:21-cv-01028-CSH Document 5 Filed 08/05/21 Page 2 of 9




Included in District Judge Dever’s judgment was a recommendation that Williams receive “intensive

substance abuse treatment.” Id. at 2.

       In his Petition, Williams requests “relief from a two-part enhancement” which rendered him

“ineligible” for the sentence-reducing provisions under 18 U.S.C. “[§] 3621(e) drug rehabilitation

or ‘RDAP.’”1 Petition, at 1. Section 3621 provides, in relevant part: “The period a prisoner

convicted of a nonviolent offense remains in custody after successfully completing a [drug

rehabilitation] treatment program may be reduced by the Bureau of Prisons, but such reduction may

not be more than one year from the term the prisoner must otherwise serve.”                         18

U.S.C. § 3621(e)(2)(B) (emphasis added).

        Williams asserts that his attorney, William Woodward Webb, Jr., whom Petitioner dubs

“Woody Webb,” recommended that he take a plea deal that included drug rehabilitation, telling him,

“yes[,] you will be able to receive the help you need in the drug program.” Petition, at 1. Williams

noticed, however, that the plea deal also included an “enhancement for a gun” charge. Id. He thus

initially “would not take the plea” because he had no gun or weapon and had “never had a violent

charge or a gun charge.” Id. Williams alleges that Webb then “lied” to him by instructing him that

there was no gun charge and, in any event, such a charge would have “no effect” on him. Id.

Williams voiced concerns to Webb that accepting a plea with a gun charge would “hinder [him] from



       1
          The Court takes judicial notice that “RDAP” is the acronym for the “Residential Drug
Abuse Program,” “a voluntary, 500-hour, nine- to twelve-month program of individual and group
therapy for federal prisoners with substance abuse problems.” See https://famm.org/
wp-content/uploads/FAQ-Residential-Drug-Abuse-Program-5.3.pdf. The program is “authorized
by 18 U.S.C. § 3621, which directs the Bureau of Prisons (BOP) to provide ‘residential substance
abuse treatment (and make arrangements for appropriate aftercare) . . . for all eligible prisoners.’ As
an incentive to get prisoners to participate, federal law allows the BOP to reduce the sentences of
RDAP graduates convicted of ‘nonviolent’ offenses by up to one year.” Id.

                                                  2
          Case 3:21-cv-01028-CSH Document 5 Filed 08/05/21 Page 3 of 9




receiving time off from [the] Drug Program” under § 3621, because a “gun charge” might result in

his conviction being characterized as a “violent” offense; but Webb assured him that no such

problem would occur. Id.

        Four years later, in 2021, Williams has completed participation in the RDAP drug

rehabilitation program, having “excel[led] to the top of [his ] graduating class,” and is “schedule[d]

to graduate [on] September 7, 2021.” Id. at 1-2. Despite his successful completion of the program,

Williams is not eligible to have his sentence reduced by up to one year because of the enhancement

due to the “gun charge.” Id. at 2. This means that Williams has “8-12 months left” in his sentence,

time during which he will be unable to “start life fresh with [his] family,” including his wife and

three-year-old daughter. Id. Moreover, due to the pandemic, Williams was transferred from the Fort

Dix, New Jersey, Correctional Institution to F.C. I. Danbury, which means he has not seen his wife

and daughter for two years. Id. at 3.

        As a result of this predicament, Williams brings the present Petition, requesting the Court

to issue a writ of habeas corpus. Characterizing the Petition as one brought “pursuant to 28 U.S.C.

§ 2241,” Judge Louise W. Flanagan of the Eastern District of North Carolina transferred the case to

this Court. Case No. 5:21-HC-2155-FL (E.D.N.C. 2021), Doc. 2 (“Order” of transfer). She noted

that the “Petitioner was incarcerated at the Federal Correctional Institution Danbury in Danbury,

Connecticut at the time he filed his petition” and the “[p]roper venue for filing a claim under 28

U.S.C. § 2241 is the district where [the federal inmate is] confined.” Id. at 1 (citing In re Jones, 226

F.3d 328, 332 (4th Cir. 2000)) .




                                                   3
              Case 3:21-cv-01028-CSH Document 5 Filed 08/05/21 Page 4 of 9




                                                  II.

        With regard to Judge Flanagan’s assessment that Petitioner’s motion falls under 28 U.S.C.

§ 2241, it is important to note that a person in federal custody may petition for a writ of habeas

corpus under § 2241 or § 2255, depending on the nature of the challenge. A § 2241 motion

“generally challenges the execution of a federal prisoner’s sentence, including such matters as the

administration of parole, computation of a prisoner’s sentence by prison officials, prison disciplinary

actions, prison transfers, type of detention and prison conditions.” Jiminian v. Nash, 245 F.3d 144,

146 (2d Cir.2001) (emphasis added) (citing Chambers v. United States, 106 F.3d 472, 474–75 (2d

Cir.1997) (describing situations where a federal prisoner would properly file a section 2241

petition)).

        In contrast, a motion under 28 U.S.C. § 2255 is considered “the proper vehicle for a federal

prisoner’s challenge to [the imposition of] his conviction and sentence.” Jiminian, 245 F.3d at

146–47. Accordingly, “as a general rule, federal prisoners challenging the imposition of their

sentences must do so by a motion filed pursuant to section 2255 rather than a petition filed pursuant

to section 2241.” Cooper v. F.C.I. Danbury, No. 3:06CV103 (AWT), 2006 WL 496012, at *1 (D.

Conn. Mar. 1, 2006) (citation omitted). See also Joseph v. United States, No. 3:10 CV 998 (EBB),

2010 WL 3952794, at *1 (D. Conn. Oct. 7, 2010) (same).

        Section 2255 “encompasses claims that ‘the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.’” Jiminian, 245 F.3d at 147 (quoting 28 U.S.C. § 2255(a)). Furthermore,

by the statute’s language, a prisoner in custody who files such a petition “claiming the right to be


                                                  4
            Case 3:21-cv-01028-CSH Document 5 Filed 08/05/21 Page 5 of 9




released . . . may move the court which imposed the sentence to vacate, set aside or correct the

sentence.” 28 U.S.C.A. § 2255 (a) (emphasis added).

        In sum, a challenge to the execution of a sentence is properly filed pursuant to 28 U.S.C.

§ 2241; a challenge to the legality of a sentence must be brought pursuant to 28 U.S.C. § 2255.

Chambers, 106 F.3d at 474-75 (citations omitted). See also Adams v. United States, 372 F.3d 132,

134–35 (2d Cir. 2004) (“We have held that § 2255 is the appropriate vehicle for a federal prisoner

to challenge the imposition of his sentence. Section 2241 by contrast is the proper means to challenge

the execution of a sentence.”) (emphasis in original) (citation omitted). A motion under § 2255 must

be brought in the sentencing court, “a court already familiar with the facts of the case.” Boumediene

v. Bush, 553 U.S. 723, 775 (2008). Accordingly, collateral attacks on a federal sentence, relating to

its legality, are to “be brought in the sentencing court rather than the district where the prisoner is

confined.” Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 497 (1973). In fact,

“[a] district court does not have subject matter jurisdiction over issues concerning the imposition of

a sentence by another district court ‘unless it ... appears that the remedy by motion [to the sentencing

court] is inadequate or ineffective to test the legality of [an inmate’s] . . . detention.’” Rigler v.

Keller, No. 96-CV-0588(RSP)(DRH), 1997 WL 17654, at *1 (N.D.N.Y. Jan. 14, 1997) (Pooler, J.)

(quoting DeSimone v. Lacy, 805 F.2d 321, 323 (8th Cir.1986)).2


        2
          “A federal prisoner may challenge the validity of his conviction under § 2241 if he
establishes that § 2255 is ‘inadequate or ineffective to test the legality of his detention.’” Franklin
v. Hudson, 579 F. App'x 50, 51 (2d Cir. 2014) (quoting 28 U.S.C. § 2255(e)). “The Second Circuit
has interpreted the savings clause of Section 2255(e) ‘to authorize a § 2241 petition only when
§ 2255 is unavailable and the petition is filed by an individual who (1) can prove actual innocence
on the existing record, and (2) could not have effectively raised [his] claim of innocence at an earlier
time, perhaps due to an intervening change in the governing interpretation of the statute of
conviction.’” Ultsch v. United States, No. 19 CV 10703 (VB), 2020 WL 7028909, at *3 (S.D.N.Y.
Nov. 30, 2020) (emphasis in original) (quoting Dhinsa v. Krueger, 917 F.3d 70, 81 (2d Cir. 2019)).

                                                   5
           Case 3:21-cv-01028-CSH Document 5 Filed 08/05/21 Page 6 of 9




       In the case at bar, the sentencing court was Judge Dever of the Eastern District of North

Carolina, Western Division. Williams asserts that the sentence imposed was defective due to

ineffective assistance of his counsel, Webb. Specifically, Williams alleges that he erroneously

accepted a disadvantageous plea deal due to Webb’s false statements regarding whether the deal

contained an enhancement for a gun charge. In light of that sentence, Williams cannot receive a

reduction under § 3621(e) for his successful participation in the RDAP program.3

       In these circumstances, Williams challenges the legality of his plea and resulting sentence.

Accordingly, his motion should be deemed a motion to vacate, set aside or correct a sentence

pursuant to 28 U.S.C. § 2255 in the court in which he was sentenced in North Carolina. See, e.g.,

Davender v. United States, No. 3:11CV568 AWT, 2012 WL 6649588, at *2 (D. Conn. Dec. 19,

2012) (“Because the present petition challenges the legality of the petitioner’s sentence, it should

have been filed as a motion to vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255 in

the court in which the petitioner was sentenced.”); Cooper, 2006 WL 496012, at *1 (“In her section


         Also, where a petitioner has previously filed a § 2255 motion and seeks to file another,
“[d]istrict courts lack jurisdiction to consider second or successive § 2255 motions unless the movant
has obtained authorization from the appropriate court of appeals.” Franklin, 579 F. App'x at 51
(citing Carmona v. United States, 390 F.3d 200, 201-02 (2d Cir.2004)). See also 28 U.S.C.A.
§ 2255 (h) (delineating contents necessary for certification of “[a] second or successive motion . .
. by a panel of the appropriate court of appeals”).

        On the present record, there is no indication Williams filed a previous § 2255 petition; nor
does Williams argue that any particular exception applies to the requirement that he file under
§ 2255.
       3
          Even though prison officials may have issued the decision not to deduct time from his
sentence, Williams makes no argument that any calculation or refusal by these officials has been
erroneous. Rather, he objects to the inclusion of a “violent” gun-related enhancement in his sentence
that makes him ineligible for a § 3621(e) reduction as an RDAP graduate. Therefore, instead of
challenging the execution of his sentence by prison officials, he asserts that the content of the
sentence itself is not legal.

                                                  6
           Case 3:21-cv-01028-CSH Document 5 Filed 08/05/21 Page 7 of 9




2241 petition, Cooper challenges the length of her sentence, a claim properly raised in a section 2255

motion, and, hence, with the sentencing court in Texas.”).

       Section 2255 “channels collateral attacks by federal prisoners to the sentencing court (rather

than to the court in the district of confinement) so that they can be addressed more efficiently.”

Rogers v. Deboo, No. 3:04CV619(CFD), 2004 WL 1497541, at *1 (D. Conn. June 24, 2004)

(citation omitted).4 Ineffective assistance of counsel is such a collateral attack. An involuntary plea

gives rise to an unlawfully imposed sentence. See, e.g., Mendez v. United States, No. 3:01CR162

(SRU), 2010 WL 909076, at *1 (D. Conn. Mar. 8, 2010) (In a motion pursuant to 28 U.S.C. § 2255,

filed with the sentencing court, petitioner Mendez “alleges that he received ineffective assistance

of counsel and, as a result, his guilty plea was entered unknowingly and involuntarily.”). See also

Joseph, 2010 WL 3952794, at *1 (“As a general rule, federal prisoners challenging the imposition

of their sentences must do so by a motion filed pursuant to § 2255 rather than a petition filed

pursuant to § 2241.”).

       Petitioner Williams, as a pro se litigant, failed to name the statute under which he seeks

habeas relief, the reduction of his prison sentence and ultimate release. However, the substance of

his motion dictates that it is properly brought under § 2255, as opposed to § 2241. Williams bases

his motion on a claim of ineffective assistance of counsel, a collateral attack on the legality of his

sentence, as opposed to that sentence’s execution (e.g., prison disciplinary actions, transfers, types

of detention, and/or conditions). Jiminian, 245 F.3d at 146. Resolution of his Petition in the District

of the sentencing court, which may require testimony of North Carolina counsel, will be addressed


       4
         The sentencing court is familiar with the components and factors considered in rendering
the sentence. Moreover, necessary witnesses for the habeas proceeding are likely to be present in
the sentencing district.

                                                  7
           Case 3:21-cv-01028-CSH Document 5 Filed 08/05/21 Page 8 of 9




properly and more efficiently than it would be in the district of his detention.

                                                   III.

        In sum, a challenge to the legality of a sentence must be brought pursuant to 28 U.S.C.

§ 2255. Chambers, 106 F.3d at 474-75 (citations omitted). Collateral attacks on a federal sentence

must thus be brought in the sentencing court rather than the district where the prisoner is confined.

Braden, 410 U.S. at 497.

        The substance of Williams’ Petition indicates that he wishes to collaterally attack the

sentence of the Eastern District of North Carolina, Western Division. Because his habeas request

should be brought pursuant to 28 U.S.C. § 2255, the sentencing court is the proper venue and the

District of Connecticut (in this case, district of confinement) lacks jurisdiction to resolve it. “Where

habeas claims are raised in the wrong judicial district, a court may dismiss or transfer such claims”

pursuant to 28 U.S.C. § 1406(a). White v. Wiley, No. 9:99–CV–1147 DNH GLS, 2001 WL 1860962,

at *3 (N.D.N.Y. Feb. 15, 2001). See also 28 U.S.C. § 1406(a) (directing a district court to dismiss,

“or if it be in the interest of justice, transfer” a case filed in the “wrong” district to “any district .

. . in which it could have been brought”).

        Because this Court lacks jurisdiction over Williams’ Petition, I am constrained to hereby

respectfully transfer the case back to the sentencing court, the Eastern District of North Carolina,

Western Division, for action it deems appropriate. See, e.g., Rogers, 2004 WL 1497541, at *2

(transferring § 2255 petition to U.S. District Court for the Western District of Missouri, Southern

Division, the district where petitioner “Rogers was convicted”); Rigler, 1997 WL 17654, at *1

(denying appeal of Magistrate Judge’s order transferring § 2255 motion to District where sentencing




                                                    8
          Case 3:21-cv-01028-CSH Document 5 Filed 08/05/21 Page 9 of 9




occurred). The Clerk of the Court is directed to proceed accordingly.

       The foregoing is SO ORDERED.

       Dated: New Haven, Connecticut
              August 5, 2021


                                            /s/Charles S. Haight, Jr.
                                            CHARLES S. HAIGHT, JR.
                                            Senior United States District Judge




                                               9
